Fbankenthaleb, J.
According to the allegations of the complaint plaintiff intrusted defendant with a full description of her invention, together with drawings, samples and sketches, for the purpose of enabling defendant to apply for letters patent in the name of plaintiff. A fiduciary relationship was thereby established (Marvin v. Brooks, 94 N. Y. 71) and the defendant’s abuse of the confidence reposed in it entitles plaintiff to sue in equity for an accounting. The motion to dismiss the complaint is accordingly denied.
Order signed.